DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 3/30/21 containing applicant’s amendments filed 3/30/21 has been entered.

Status of Claims
Claims 1-20 filed 9/1/18 were examined. Examiner filed a non-final rejection
Applicant filed remarks and amendments on 10/9/20. Claims 1, 3, and 6-20 were amended. Claims 1-20 were examined. Applicant filed a final rejection.
Applicant filed an AFCP 2.0 Request on 3/8/21 containing proposed amendments to claims 1, 7-8 and 15. Examiner determined that the proposed amendments did not overcome the prior art of record.
Applicant filed an RCE on 3/30/21. Claims 1, 8, 11-12 and 15 were amended. Claims 7 and 18 were canceled. Claims 1-6, 8-17, and 19-20 are presently pending and presented for examination.

Response to Arguments
Regarding claim objections: applicant’s amendments to claims 11-12 have obviated the objections to those claims over minor informalities. The objections are therefore withdrawn.
Regarding claim rejections under 35 USC 102 and 103: Applicant’s arguments with respect to claims 1, 8 and 15 and their dependents have been considered but are moot because they refer to newly amended portions of the claim language.
Regarding claims 1, 8, and 15, applicant argues, with respect to the Atsmon (US 20190228571 A1) reference, that “Atsmon does not disclose, teach or suggest ‘behavior categories corresponding to vehicle objects operating in similar traffic conditions...wherein the traffic conditions comprise one or more of traffic jams, road construction, and obstacle avoidance’”. However, this argument is moot, since it refers a newly amended portion of these claims not present in the previous set of claims.
Applicant further argues that, “Atsmon does not disclose, teach or suggest ‘behavior categories corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types’ as recited in amended claim 1. Furthermore, Atsmon does not disclose, teach or suggest ‘the other vehicles with specialized vehicle types comprise one or more of: police vehicles, fire vehicles, ambulances, motorcycles, limousines, extra wide or long trucks, and disabled vehicles’ as recited in amended claim 1”. This argument is also moot since 
For at least the above stated reasons, the previous rejections of claims 1-20 are therefore withdrawn. However, a new grounds of rejection is made in view of Gupta et al. (US 20170080952 A1), hereinafter referred to as Gupta.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (US 20190228571 A1) in view of Gupta et al. (US 20170080952 A1).
Regarding claim 1, Atsmon discloses A system comprising: 
a data processor (See at least Fig. 2A in Atsmon: Atsmon discloses that processor(s) 204 may execute a simulator 210 for training an autonomous driving system 220 using a simulated model created to replicate one or more geographical areas and a driver behavior simulator 214 simulating driver behavior in the geographical area(s) [See at least Atsmon, 0105]); 
a vehicle object extraction module, executable by the data processor, to obtain training image data from a plurality of real world image sources (See at least Fig. 2A in Atsmon: Atsmon discloses that cameras, LIDAR, or other imaging sensors mounted on a plurality of vehicles may collect image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]) and to perform object extraction on the training image data to detect a plurality of vehicle objects in the training image data (Atsmon discloses that driver behavior simulator 214 may detect various driving behaviors, such as lane position and parking behaviors, of a vehicle based on the acquired image data [See at least Atsmon, 0132]); 
a vehicle behavior classification module, executable by the data processor, to categorize the detected plurality of vehicle objects into behavior categories based on vehicle objects performing similar maneuvers (Atsmon discloses that the image data may be used to associate one or more of the driver behavior patterns of the vehicles with maneuvers of those vehicles [See at least Atsmon, 0132]), the behavior categories comprising one or more of: behavior categories corresponding to vehicle objects operating in similar traffic conditions, and behavior categories corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]. It will be appreciated that the movement patterns of the vehicles may be regarded as applicant’s “similar traffic conditions” and the vehicles partaking in these movement patterns may be regarded as applicant’s “specialized vehicles”); 
a machine learning module, executable by the data processor, trained to model particular human driving behaviors based on use of the training image data from one or more corresponding behavior categories (Atsmon discloses that machine learning algorithms may be used to detect sensory data which may be indicative of one or more driver behavior patterns [See at least Atsmon, 0085]. Atsmon further discloses that the sensory data may comprise image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]); and 
a simulated vehicle generation module, executable by the data processor, to generate a plurality of simulated dynamic vehicles that each model one or more of the particular human driving behaviors trained into the machine learning module based on the training image data (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may be used by simulator 210 to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]).  
	However, Atsmon does not explicitly teach the system wherein the identified behavior categories of vehicles may include vehicles operating in similar traffic conditions and vehicles operating in proximity to vehicles with specialized vehicle types wherein the traffic conditions comprise one or more of traffic jams, road construction, and obstacle avoidance, wherein the other vehicles with specialized vehicle types comprise one or more of: police vehicles, fire vehicles, ambulances, motorcycles, limousines, extra wide or long trucks, and disabled vehicles.
	However, Gupta does teach a vehicle driving assist system which detects the surroundings of a vehicle and determines behavior categories of vehicles including vehicles operating in similar traffic conditions and vehicles operating in proximity to vehicles with specialized vehicle types wherein the traffic conditions comprise one or more of traffic jams, road construction, and obstacle avoidance (See at least Fig. 3D in Gupta: Gupta teaches that the self-vehicle 302 may detect a bicycle 304 which is avoiding an obstacle 340 [See at least Gupta, 0095]), wherein the other vehicles with specialized vehicle types comprise one or more of: police vehicles, fire vehicles, ambulances, motorcycles, limousines, extra wide or long trucks, and disabled vehicles (See at least Figs. 4A-4C in Gupta: Gupta teaches that the self-vehicle 302 may detect an oncoming truck 402 operating in proximity to the bicycle 304 [See at least Gupta, 0105-0108]. The bicycle 304 may therefore be regarded as applicant’s detected vehicle object operating in proximity to the truck, which is a specialized vehicle object. Gupta further teaches that the detected bicycle 304 may instead be a detected motorcycle [See at least Gupta, 0014 and Gupta, 0081]. Therefore, if applicant intends for the detected vehicle objects to only be motorized vehicles, Gupta still discloses the claimed limitations). Both Atsmon and Gupta teach methods for detecting and utilizing data of surroundings gathered by vehicles. However, only Gupta explicitly teaches where the surrounding vehicles detected may comprise a motorcycle practicing obstacle avoidance in proximity to a truck.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle detection system of Atsmon to also (See at least [Gupta, 0112-0118]).

Regarding claim 2, Atsmon in view of Gupta teaches The system of claim 1 being further configured to include a driving environment simulator to incorporate the plurality of simulated dynamic vehicles into a traffic environment testbed for testing, evaluating, or analyzing autonomous vehicle subsystems (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may generate virtual vehicles according to the driver behavior classes and geographical area in order to train autonomous driving system 220 [See at least Atsmon, 0136]).

Regarding claim 3, Atsmon in view of Gupta teaches The system of claim 1 wherein the plurality of real world image sources consist of one or more of: on-vehicle cameras, stationary cameras, cameras in unmanned aerial vehicles (UAVs or drones), satellite images, simulated images, and previously-recorded images (Atsmon discloses that the images of vehicles in the environment may be recorded by cameras [See at least Atsmon, 0132]).

Regarding claim 5, Atsmon in view of Gupta teaches The system of claim 1 wherein the object extraction performed on the training image data includes determining a trajectory for each of the plurality of vehicle objects (Atsmon discloses that driver behavior simulator 214 may detect further movement patterns using the data from the camera(s) [See at least Atsmon, 0132]).

Regarding claim 6, Atsmon in view of Gupta teaches The system of claim 1 wherein the behavior categories comprise behavior categories corresponding to vehicle objects operating in similar locations (Atsmon discloses that in analyzing behavior patterns to associate them with driver types, the density of each driver type may depend on geographical area and environmental conditions [See at least Atsmon, 0135]).

Regarding claim 8, Atsmon discloses A method comprising: 
using a data processor (See at least Fig. 2A in Atsmon: Atsmon discloses that processor(s) 204 may execute a simulator 210 for training an autonomous driving system 220 using a simulated model created to replicate one or more geographical areas and a driver behavior simulator 214 simulating driver behavior in the geographical area(s) [See at least Atsmon, 0105]) to obtain training image data from a plurality of real world image sources (See at least Fig. 2A in Atsmon: Atsmon discloses that cameras, LIDAR, or other imaging sensors mounted on a plurality of vehicles may collect image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]) and using the data processor to perform object extraction on the training image data to detect a plurality of vehicle objects in the training image data (Atsmon discloses that driver behavior simulator 214 may detect various driving behaviors, such as lane position and parking behaviors, of a vehicle based on the acquired image data [See at least Atsmon, 0132]); 
using the data processor to categorize the detected plurality of vehicle objects into behavior categories based on vehicle objects performing similar maneuvers (Atsmon discloses that the image data may be used to associate one or more of the driver behavior patterns of the vehicles with maneuvers of those vehicles [See at least Atsmon, 0132]), the behavior categories comprising one or more of: behavior categories corresponding to vehicle objects operating in similar traffic conditions, and behavior categories corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]. It will be appreciated that the movement patterns of the vehicles may be regarded as applicant’s “similar traffic conditions” and the vehicles partaking in these movement patterns may be regarded as applicant’s “specialized vehicles”); 
training a machine learning module to model particular human driving behaviors based on use of the training image data from one or more corresponding behavior categories (Atsmon discloses that machine learning algorithms may be used to detect sensory data which may be indicative of one or more driver behavior patterns [See at least Atsmon, 0085]. Atsmon further discloses that the sensory data may comprise image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]); and 
using the data processor to generate a plurality of simulated dynamic vehicles that each model one or more of the particular human driving behaviors trained into the machine learning module based on the training image data (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may be used by simulator 210 to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]).
	However, Atsmon does not explicitly teach the method wherein the identified behavior categories of vehicles may include vehicles operating in similar traffic conditions and vehicles operating in proximity to vehicles with specialized vehicle types wherein the traffic conditions comprise one or more of traffic jams, road construction, and obstacle avoidance, wherein the other vehicles with specialized vehicle types comprise one or more of: police vehicles, fire vehicles, ambulances, motorcycles, limousines, extra wide or long trucks, and disabled vehicles.
	However, Gupta does teach a vehicle driving assist system which detects the surroundings of a vehicle and determines behavior categories of vehicles including vehicles operating in similar traffic conditions and vehicles operating in proximity to vehicles with specialized vehicle types wherein the traffic conditions comprise one or more of traffic jams, road construction, and obstacle avoidance (See at least Fig. 3D in Gupta: Gupta teaches that the self-vehicle 302 may detect a bicycle 304 which is avoiding an obstacle 340 [See at least Gupta, 0095]), wherein the other vehicles with specialized vehicle types comprise one or more of: police vehicles, fire vehicles, ambulances, motorcycles, limousines, extra wide or long trucks, and disabled vehicles (See at least Figs. 4A-4C in Gupta: Gupta teaches that the self-vehicle 302 may detect an oncoming truck 402 operating in proximity to the bicycle 304 [See at least Gupta, 0105-0108]. The bicycle 304 may therefore be regarded as applicant’s detected vehicle object operating in proximity to the truck, which is a specialized vehicle object. Gupta further teaches that the detected bicycle 304 may instead be a detected motorcycle [See at least Gupta, 0014 and Gupta, 0081]. Therefore, if applicant intends for the detected vehicle objects to only be motorized vehicles, Gupta still discloses the claimed limitations). Both Atsmon and Gupta teach methods for detecting and utilizing data of surroundings gathered by vehicles. However, only Gupta explicitly teaches where the surrounding vehicles detected may comprise a motorcycle practicing obstacle avoidance in proximity to a truck.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle detection method of Atsmon to also utilize data containing motorcycles avoiding obstacles in proximity to trucks, as in Gupta. Doing so improves safety by providing data to the vehicle indicative of a real world scenario, allowing the system to issue a warning and avoid a collision in this scenario (See at least [Gupta, 0112-0118]).

Regarding claim 9, Atsmon in view of Gupta teaches The method of claim 8 including incorporating the plurality of simulated dynamic vehicles into a driving environment simulator, the plurality of simulated dynamic vehicles being configured to model real world human driving behaviors (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may generate virtual vehicles according to the realistic driver behavior classes and geographical area in order to train autonomous driving system 220 [See at least Atsmon, 0136]).

Regarding claim 10, Atsmon in view of Gupta teaches The method of claim 8 including determining a geographical location of each of the detected plurality of vehicle objects (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may generate virtual vehicles according to the driver behavior classes and detected geographical area of in order to train autonomous driving system 220 and appropriately simulate vehicles in different geographic areas [See at least Atsmon, 0132-0136]).

Regarding claim 11, Atsmon in view of Gupta teaches The method of claim 8 further including tracking each of the detected plurality of vehicle objects across multiple image frames (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area and may enhance one or more of the driver behavior patterns accordingly [See at least Atsmon, 0132]).

Regarding claim 12, Atsmon in view of Gupta teaches The method of claim 8 further including labeling each of the detected plurality of vehicle objects with its own identifier, trajectory data, and location data (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]).

Regarding claim 13, Atsmon in view of Gupta teaches The method of claim 8 wherein the similar maneuvers consist of one or more of: turning, merging, stopping, accelerating, and passing maneuvers (Atsmon discloses that the driver behavior pattern(s) may include one or more motion parameters, for example, a speed parameter, an acceleration parameter, a braking parameter, a direction parameter, an orientation parameter and/or the like [See at least Atsmon, 0130]).

Regarding claim 14, Atsmon in view of Gupta teaches The method of claim 8 wherein the similar traffic conditions consist of one or more of: normal flow traffic, traffic jams, accident scenarios, road construction, weather or night conditions, and animal or obstacle avoidance (Atsmon discloses that the driver behavior simulator 214 analyzes the sensory data with respect to one or more environmental characteristics detected during acquisition of the sensory data, including weather or night conditions [See at least Atsmon, 0131]).

Regarding claim 15, Atsmon discloses A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine (See at least Fig. 2A in Atsmon: Atsmon discloses that processor(s) 204 may execute a simulator 210 for training an autonomous driving system 220 using a simulated model created to replicate one or more geographical areas and a driver behavior simulator 214 simulating driver behavior in the geographical area(s) [See at least Atsmon, 0105]), cause the machine to:
a vehicle object extraction module, executable by a data processor, to obtain training image data from a plurality of real world image sources (See at least Fig. 2A in Atsmon: Atsmon discloses that cameras, LIDAR, or other imaging sensors mounted on a plurality of vehicles may collect image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]) and to perform object extraction on the training image data to detect a plurality of vehicle objects in the training image data (Atsmon discloses that driver behavior simulator 214 may detect various driving behaviors, such as lane position and parking behaviors, of a vehicle based on the acquired image data [See at least Atsmon, 0132]); 
a vehicle behavior classification module, executable by the data processor, to categorize the detected plurality of vehicle objects into behavior categories based on vehicle objects performing similar maneuvers (Atsmon discloses that the image data may be used to associate one or more of the driver behavior patterns of the vehicles with maneuvers of those vehicles [See at least Atsmon, 0132]), the behavior categories comprising one or more of: behavior categories corresponding to vehicle objects operating in similar traffic conditions, and behavior categories corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]. It will be appreciated that the movement patterns of the vehicles may be regarded as applicant’s “similar traffic conditions” and the vehicles partaking in these movement patterns may be regarded as applicant’s “specialized vehicles”); 
a machine learning module, executable by the data processor, trained to model particular human driving behaviors based on use of the training image data from one or more corresponding behavior categories (Atsmon discloses that machine learning algorithms may be used to detect sensory data which may be indicative of one or more driver behavior patterns [See at least Atsmon, 0085]. Atsmon further discloses that the sensory data may comprise image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]); and 
a simulated vehicle generation module, executable by the data processor, to generate a plurality of simulated dynamic vehicles that each model one or more of the particular human driving behaviors trained into the machine learning module based on the training image data (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may be used by simulator 210 to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]).
However, Atsmon does not explicitly teach the non-transitory machine-usable storage medium wherein the identified behavior categories of vehicles may include vehicles operating in similar traffic conditions and vehicles operating in proximity to vehicles with specialized vehicle types wherein the traffic conditions comprise one or more of traffic jams, road construction, and obstacle avoidance, wherein the other vehicles with specialized vehicle types comprise one or more of: police vehicles, fire vehicles, ambulances, motorcycles, limousines, extra wide or long trucks, and disabled vehicles.
	However, Gupta does teach a vehicle driving assist system which detects the surroundings of a vehicle and determines behavior categories of vehicles including vehicles operating in similar traffic conditions and vehicles operating in proximity to vehicles with specialized vehicle types wherein the traffic conditions comprise one or more of traffic jams, road construction, and obstacle avoidance (See at least Fig. 3D in Gupta: Gupta teaches that the self-vehicle 302 may detect a bicycle 304 which is avoiding an obstacle 340 [See at least Gupta, 0095]), wherein the other vehicles with specialized vehicle types comprise one or more of: police vehicles, fire vehicles, ambulances, motorcycles, limousines, extra wide or long trucks, and disabled vehicles (See at least Figs. 4A-4C in Gupta: Gupta teaches that the self-vehicle 302 may detect an oncoming truck 402 operating in proximity to the bicycle 304 [See at least Gupta, 0105-0108]. The bicycle 304 may therefore be regarded as applicant’s detected vehicle object operating in proximity to the truck, which is a specialized vehicle object. Gupta further teaches that the detected bicycle 304 may instead be a detected motorcycle [See at least Gupta, 0014 and Gupta, 0081]. Therefore, if applicant intends for the detected vehicle objects to only be motorized vehicles, Gupta still discloses the claimed limitations). Both Atsmon and Gupta teach methods for detecting and utilizing data of surroundings gathered by vehicles. However, only Gupta explicitly teaches where the surrounding vehicles detected may comprise a motorcycle practicing obstacle avoidance in proximity to a truck.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle detection system of Atsmon to also (See at least [Gupta, 0112-0118]).

Regarding claim 16, Atsmon in view of Gupta teaches The non-transitory machine-useable storage medium of claim 15 being further configured to include a driving environment simulator to incorporate the plurality of simulated dynamic vehicles into a traffic environment testbed for testing, evaluating, or analyzing autonomous vehicle motion planning systems (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may generate virtual vehicles according to the driver behavior classes and geographical area in order to train autonomous driving system 220 [See at least Atsmon, 0136]).

Regarding claim 17, Atsmon in view of Gupta teaches The non-transitory machine-useable storage medium of claim 15 wherein the plurality of real world image sources correspond to a plurality of cameras (Atsmon discloses that the images of vehicles in the environment may be recorded by cameras [See at least Atsmon, 0132]).

	Regarding claim 19, Atsmon in view of Gupta teaches The non-transitory machine-useable storage medium of claim 15 wherein the object extraction performed on the training image data includes determining a trajectory and location for each of the plurality of vehicle objects (Atsmon discloses that driver behavior simulator 214 may detect further movement patterns using the data from the camera(s) [See at least Atsmon, 0132]).

Regarding claim 20, Atsmon in view of Gupta teaches The non-transitory machine-useable storage medium of claim 15 being further configured to generate simulated dynamic vehicles that represent atypical driving behaviors (Atsmon discloses that the driver behavior classes established by the simulator 214 may include, for example, an aggressive driver prototype, a normal driver prototype, a patient driver prototype, a reckless driver prototype and/or the like [See at least Atsmon, 0134]. Atsmon further discloses that these classes may be used to generate realistic vehicles in the simulated training environment [See at least Atsmon, 0136]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (US 20190228571 A1) in view of Gupta et al. (US 20170080952 A1) in further view of Siam et al. (“Deep Semantic Segmentation for Automated Driving: Taxonomy, Roadmap and Challenges”, 1707.02432; see attached NPL), hereinafter referred to as Siam.
Regarding claim 4, Atsmon in view of Gupta teaches The system of claim 1.
However, Atsmon does not explicitly disclose the system wherein the object extraction performed on the training image data is performed using semantic segmentation.
However, Siam does teach a computer vision system for a vehicle wherein object extraction performed on the training image data is performed using semantic segmentation (See at least Fig. 1 and Page 2 [Section B] in Siam). Both Siam and Atsmon teach methods for 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the object extraction method of Atsmon to also utilize semantic segmentation, as in Siam. While Atsmon is silent on exactly which method is used for object extraction from collected images, anyone of ordinary skill in the art will appreciate that semantic segmentation is a standard method of object extraction from image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668